NOTICE
                                       2016 IL App (5th) 150401
 Decision filed 08/05/16.   The
 text of this decision may be               NO. 5-15-0401
 changed or corrected prior to
 the filing of a Peti ion for
 Rehearing or the disposition of              IN THE
 the same.

                                   APPELLATE COURT OF ILLINOIS

                            FIFTH DISTRICT
________________________________________________________________________

BRADLEY A. LAVITE, Superintendent        )  Appeal from the
of the Veterans Assistance Commission    )  Circuit Court of
of Madison County, Illinois,             )  Madison County.
                                         )
      Plaintiff-Appellant,               )
                                         )
v.                                       )  No. 15-MR-145
                                         )
ALAN J. DUNSTAN, Chairman of the         )
Madison County Board; JOSEPH D.          )
PARENTE, County Administrator of Madison )
County, Illinois; THE MADISON COUNTY )
BOARD; and JOHN D. LAKIN, Sheriff of     )
Madison County, Illinois,                )  Honorable
                                         )  Stephen A. Stobbs,
      Defendants-Appellees.              )  Judge, presiding.
________________________________________________________________________

         JUSTICE CATES delivered the judgment of the court, with opinion.
         Justices Chapman and Stewart concurred in the judgment and opinion.

                                            OPINION

¶1       This appeal is brought by Bradley A. Lavite, in his capacity as superintendent of

the Veterans Assistance Commission of Madison County, Illinois, from an order

dismissing his three-count complaint with prejudice. Lavite filed an action against the

named defendants for a writ of mandamus, claiming, in count I, that the defendants had

no authority to keep him from entering his office located in the Madison County
                                       1
Administration building. In count II, Lavite requested that the Madison County Board

issue checks for his salary as superintendent of the Veterans Assistance Commission of

Madison County, Illinois.      Count III sought payment of the attorney fee invoices

submitted for Lavite's legal representation.

¶2                                         FACTS

¶3     This litigation arises under various provisions of the Military Veterans Assistance

Act (Act) (330 ILCS 45/0.01 et seq. (West 2014)). The purpose of this Act is to provide

monetary assistance to honorably discharged military veterans, their families, and the

families of deceased veterans. 330 ILCS 45/2 (West 2014). The Act requires, whenever

practicable, that all efforts be made to allow military veterans with families and the

families of deceased veterans to be provided for and assisted at their homes. 330 ILCS

45/6 (West 2014). In the event that the veteran does not have a home or family, the Act

allows for alternative assistance in order to aid the veteran in need.

¶4     In order to administer the assistance as mandated, the Act authorizes the

organization of a central assistance committee in counties where there are more than two

posts, camps, chapters, or detachments of military veterans. This committee is known as

the Veterans Assistance Commission (VAC) for the county involved. 330 ILCS 45/2

(West 2014). It is undisputed that Madison County has two or more posts, camps,

chapters, or detachments of military organizations chartered by the Congress of the

United States. Thus, in accordance with the Act, a VAC had been formed for Madison

County, formally referred to as the Veterans Assistance Committee of Madison County,

Illinois (Madison VAC). The Madison VAC is composed of one delegate and one
                                     2
alternate from each of the posts, camps, units, and chapters located in Madison County

(County).

¶5    The Act also designates an individual, referred to as the superintendent, to act on

behalf of the VAC. Pursuant to section 10 of the Act, "[t]he executive powers of the

commission shall be vested in a superintendent elected by the commission from among

those who served in the armed forces of the United States." 330 ILCS 45/10 (West

2014). The VAC's superintendent and employees are not considered employees of the

county, and they are exempt from the provisions of civil service acts and laws of the

state. 330 ILCS 45/10 (West 2014).

¶6    Under the circumstances herein, the Madison County Board (Board) is the unit of

government responsible for providing such sums of money as may be "just and

necessary" to carry out the mandate of the Act. 330 ILCS 45/2 (West 2014). The process

is fairly simple. The Madison VAC submits a proposed budget setting forth the amount

of money it deems "just and necessary," and the Board makes the final decision as to the

funds to be expended. Makowicz v. County of Macon, 78 Ill. 2d 308, 399 N.E.2d 1302

(1980). Where the county board fails to appropriate the "just and necessary" amounts

required for the veteran benefits, the Act allows the superintendent to seek a writ of

mandamus against the county board for the appropriation of the necessary funding. 330

ILCS 45/2 (West 2014). Once appropriated, the decision regarding how the monies are

spent to implement the support for eligible veterans is made based upon the

recommendations of an assistance committee within the VAC, and the superintendent

draws such funds. 330 ILCS 45/2 (West 2014).
                                        3
¶7     The Act further provides that in addition to those sums appropriated for the aid to

veterans, the VAC shall recommend to the county board the necessary amounts of

additional monies needed to properly compensate the VAC officers and employees

required to administer the assistance. 330 ILCS 45/10 (West 2014). Here, there is no

dispute that the Madison VAC submitted a proposed budget to the Board and that the

Board had approved monies to fund both the assistance for veterans and the employee

compensation.     Specifically, by ordinance No. 2014-07, the Board approved and

allocated the sum of $505,035 to the Madison VAC for the fiscal year 2015. This

appropriation incorporated monies for services and supplies, as well as for funding for the

employee payroll, which included Lavite's salary as superintendent.

¶8     The Act also requires that the Board provide the Madison VAC with an office and

all necessary supplies. 330 ILCS 45/10 (West 2014). With regard, specifically, to the

VAC office, the Act sets forth this obligation as follows:

       "The superintendent, designated Superintendent of Veterans Assistance of the

       county, shall, under the direction of the commission, have charge of and maintain

       an office in the county building or other central location, to be used solely by the

       commission for carrying on its assistance work. The county shall provide the

       office and furnish all necessary supplies, including telephone, printing, stationery

       and postage therefor." 330 ILCS 45/10 (West 2014).

There is no dispute that as of March 12, 2015, the plaintiff, Bradley A. Lavite, had been

serving as the duly elected superintendent of the Madison VAC. It is also undisputed that


                                             4
as of that date, the Board had designated an office for the Madison VAC in the Madison

County Administration building.

¶9     On June 12, 2015, Lavite filed a verified, three-count complaint in mandamus. He

filed the cause of action in his capacity as the superintendent of the Madison VAC. He

did not include the Madison VAC as a named plaintiff or a nominal party to the

proceeding. Lavite named as defendants Alan J. Dunstan, chairman of the Madison

County Board; Joseph D. Parente, county administrator of Madison County; the Madison

County Board; and John D. Lakin, sheriff of Madison County.

¶ 10   In count I of his complaint, Lavite sought a writ ordering the defendants to allow

him access to the Madison VAC office located in the administration building.          In

particular, Lavite alleged that on March 12, 2015, he experienced a medical emergency

requiring his hospitalization at the St. Louis Veteran's Administration Hospital in

Jefferson Barracks, Missouri. He was admitted under the medical care of Dr. Jane

Loitman, a psychiatrist with whom he had been treating for some period of time. Several

days later, on March 18, 2015, Dr. Loitman issued a letter indicating that Lavite could

return to work on March 23, 2015, without restrictions. A copy of Dr. Loitman's letter

was attached to the plaintiff's complaint as exhibit B.

¶ 11   On March 20, 2015, defendant Joseph D. Parente, in his official capacity as the

county administrator for Madison County, issued a letter directed to Bradley A. Lavite at

his home address. That letter indicated, "Per our telephone conversation this morning,

please be advised that until further notice, you are not permitted to enter the Madison

County Administration Building." A copy of the Parente letter was attached to Lavite's
                                        5
complaint as exhibit A. No details were provided regarding the content of the telephone

conversation referred to in the letter, and no reasons were given for the decision to deny

Lavite access to the administration building. Nevertheless, denying Lavite entry to the

building meant that Lavite could not access the Madison VAC office located therein.

Therefore, as the Madison VAC superintendent, Lavite asked the court to order the

defendants to provide him access to his office, located in the administration building.

¶ 12   In count II, Lavite sought payment of his superintendent's salary, alleging that the

defendants had advised they would not process the payroll requests for his salary. In

count III, Lavite alleged that the Madison VAC had authorized the hiring of an attorney

to represent Lavite and that the Board had refused payment of the attorney fee invoices.

The Madison VAC resolution to hire an attorney for Lavite, dated April 10, 2015, was

attached to Lavite's complaint as exhibit E. Therefore, Lavite sought a writ requiring the

Board to pay the attorney fee bill from the Madison VAC funds.

¶ 13   Counsel for the defendants filed a motion to dismiss pursuant to sections 2-615

and 2-619 of the Code of Civil Procedure (Code) (735 ILCS 5/2-615, 2-619 (West

2014)). With regard to count I, the defendants generally claimed that the plaintiff's

complaint failed to state a cause of action for mandamus and that mandamus was not

available as a remedy for the plaintiff. The defendants alleged that Parente's decision to

deny Lavite the right of entry to the administration building was done pursuant to

Parente's duty to ensure the safety of the public. Therefore, the defendants claimed that

the action taken was a discretionary act, made in Parente's role as the Madison County


                                             6
administrator. Inasmuch as the action was discretionary, the defendants averred that

mandamus was inappropriate.

¶ 14   With regard to count II, the defendants argued that payment of Lavite's salary was

determined by the Madison VAC, not the Board. Attached to the defendants' motion to

dismiss was an affidavit, executed by Parente, which indicated, "The County has not and

will not fail or refuse to pay Plaintiff's salary so long as the Veteran's Assistance

Commission has sufficient funds to pay the Superintendent's salary and forwards a proper

payroll request to the County." In light of the fact that the defendants conceded that

Lavite would continue to receive his salary, the defendants claimed count II was moot,

and should be dismissed.

¶ 15   Finally, as to count III, the defendants first claimed that Lavite did not have

standing to raise the issue regarding payment of attorney fees, as that claim belonged

solely to the Madison VAC, which had not been named as a party to the action. The

defendants admitted, however, that the Madison VAC could pay its attorney fees "under

proper circumstances." Citing section 9 of the Act (330 ILCS 45/9 (West 2014)), the

defendants argued that chapter 34.02 of the Madison County Board Ordinances required

that the County Finance and Government Operations Committee be responsible for

approving "purchases greater than $5,000.00 and up to $30,000.00."          Further, the

defendants claimed that the Madison VAC was subject to the County's competitive

purchasing ordinance. Therefore, because the Madison VAC had not complied with the

requisite County ordinances, neither Lavite nor the Madison VAC was entitled to the

relief requested.
                                           7
¶ 16   On August 25, 2015, Lavite filed a memorandum in opposition to the defendants'

motion to dismiss.     The first paragraph of that memorandum pointed out that the

defendants' motion failed to comply with section 2-619.1 of the Code (735 ILCS 5/2-

619.1 (West 2014)). The remainder of Lavite's memorandum defended each count of his

complaint in mandamus.

¶ 17   On August 26, 2015, the court held a hearing on the defendants' motion to dismiss.

At the conclusion of the hearing, the court took the matter under advisement.            On

September 1, 2015, the trial court issued an order that dismissed all three counts of

Lavite's complaint with prejudice. This timely appeal followed.

¶ 18                                      ANALYSIS

¶ 19   On appeal, Lavite asserts that the court erred in dismissing his complaint with

prejudice. Before we address the merits of this appeal, we would be remiss if we did not

point out the manifest disregard by the defendants for the statutory requirements set forth

in section 2-619.1 of the Code. As noted previously, the defendants simply asked the

court to dismiss the plaintiff's complaint pursuant to sections 2-615 and 2-619 of the

Code (735 ILCS 5/2-615, 2-619 (West 2014)). The defendants' motion to dismiss was

inadequate because it failed to comply with the procedural requirements for combined

motions. Reynolds v. Jimmy John's Enterprises, LLC, 2013 IL App (4th) 120139, & 20,

988 N.E.2d 984. This is not an isolated occurrence. The failure to follow the procedural

requirements of section 2-619.1 seems to be increasingly prevalent among members of

the trial bar, as this court continues to see these improperly filed motions to dismiss. This


                                             8
case is yet another example, and it is because of this lack of compliance with section 2-

619.1 that we address this issue.

¶ 20   Section 2-619.1 of the Code is the procedural mechanism that allows for combined

motions pursuant to section 2-615, section 2-619, and section 2-1005. 735 ILCS 5/2-

619.1 (West 2014); see Reynolds, 2013 IL App (4th) 120139, ¶ 20, 988 N.E.2d 984. A

combined motion under section 2-619.1, however, must be separated into parts, and each

part must be limited to and specify the specific section upon which the litigant is seeking

relief. Further, each part must "clearly show the points or grounds relied upon under the

[s]ection upon which it is based." 735 ILCS 5/2-619.1 (West 2014). Section 2-619.1

does not authorize the commingling of distinctive claims pursuant to section 2-615, 2-

619, or 2-1005. These sections are procedurally distinct from one another, and parties are

not at liberty to ignore these distinctions when filing a combined motion pursuant to

section 2-619.1. Reynolds, 2013 IL App (4th) 120139, ¶ 20, 988 N.E.2d 984. The failure

to divide the motion into specific parts and to outline the specific grounds supporting

each part is an undisciplined motion practice that violates the explicit requirements of

section 2-619.1 and makes the task of considering the merits of the motion more arduous

for both trial courts and courts of review.

¶ 21   Counsel who fail to comply with the procedural rules regarding combined

motions do so at their own peril. Trial courts should not consider a combined motion

under section 2-619.1 if it does not adhere to these statutory requirements. Reynolds,

2013 IL App (4th) 120139, ¶ 21, 988 N.E.2d 984. This is because such motions create

unnecessary complications and confusion. Thus, when faced with a motion that does not
                                         9
comport with section 2-619.1, trial courts should sua sponte deny the motion and provide

the moving party with an opportunity to file a motion that meets the statutory

requirements.     Reynolds, 2013 IL App (4th) 120139, ¶ 21, 988 N.E.2d 984.

Alternatively, trial courts could allow the moving party to file separate motions under

section 2-615 and section 2-619 to avoid running afoul of the procedural requirements of

section 2-619.1. Reynolds, 2013 IL App (4th) 120139, ¶ 21, 988 N.E.2d 984.

¶ 22   In this case, the plaintiff recognized that the defendants had filed a combined

motion to dismiss that was not in compliance with section 2-619.1 but did not ask that the

pleading be stricken. Instead, the parties proceeded to argue the merits of the motion,

with the defendants offering their more detailed explanations during their oral argument

before the trial court. During the hearing on August 26, 2015, the defendants claimed

that count I of the plaintiff's complaint should be dismissed pursuant to section 2-615 and

counts II and III of the complaint should be dismissed pursuant to section 2-619.

Thereafter, on September 1, 2015, the trial court dismissed the plaintiff's complaint

without addressing any particular section of the Code.

¶ 23   As a result of this ruling, our task has been greatly complicated by the circuit

court's failure to articulate the specific sections relied upon in its dismissal of the

plaintiff's complaint. Notions of fundamental fairness are better served by following the

law and our applicable rules. There is no doubt that the lack of clarity in the trial court's

ruling resulted because of the defendants' failure to follow the procedural requirements of

section 2-619.1. Nevertheless, we begin with the trial court's order of September 1, 2015,

and address each of its rulings in turn.
                                             10
¶ 24   With regard to count I of the plaintiff's complaint, the trial court found that Lavite

had failed to name a necessary party, namely the Madison VAC. Count I requested that

the court issue a writ requiring the defendants to allow Lavite access to the Madison

VAC office located in the administration building. With regard to necessary parties,

"Illinois law does not have any one express provision regulating who must be joined as a

party. Instead, several provisions of the Code of Civil Procedure affect the common-law

rule relating to the joinder of parties." Safeco Insurance Co. of Illinois v. Treinis, 238 Ill.

App. 3d 541, 544, 606 N.E.2d 379, 380 (1992). Our courts have analyzed whether a

party is "necessary" by looking at the various reasons alleged for joinder. Consequently,

the courts have arrived at three reasons to conclude a party is "necessary," such that the

lawsuit should not proceed in the party's absence: "(1) to protect an interest that the

absentee has in the subject matter of the controversy which would be materially affected

by a judgment entered in his absence; (2) to protect the interests of those who are before

the court; or (3) to enable the court to make a complete determination of the

controversy." Holzer v. Motorola Lighting, Inc., 295 Ill. App. 3d 963, 970, 693 N.E.2d
446, 452 (1998).

¶ 25   As noted previously, section 10 of the Act vests the executive powers of the

commission in the superintendent elected by the commission. That superintendent "shall,

under the direction of the commission, have charge of and maintain an office in the

county building or other central location, to be used solely by the commission for

carrying on its assistance work." 330 ILCS 45/10 (West 2014). Therefore, as the

superintendent for the Madison VAC, Lavite was vested with executive authority by
                                      11
statute and was obligated to protect the interests of the Madison VAC. As such, there

was no need, under any of the reasons identified herein, to deem the Madison VAC a

necessary party. Moreover, Lavite was the authorized spokesperson for the Madison

VAC, and there was no other individual authorized to speak on its behalf. Therefore, we

hold that the Madison VAC was not a necessary party under count I of Lavite's

complaint, and the court erred in dismissing count I for that reason.

¶ 26     Even if the Madison VAC were considered a necessary party to enable the court to

make a complete determination of the controversy, the Code has several options

available, short of dismissal. More particularly, section 2-406(a) of the Code provides

that "[i]f a complete determination of a controversy cannot be had without the presence

of other parties, the court may direct them to be brought in." 735 ILCS 5/2-406(a) (West

2014).     Section 2-407 specifically indicates that "[n]o action shall be dismissed for

misjoinder of parties, or dismissed for nonjoinder of necessary parties without first

affording reasonable opportunity to add them as parties." 735 ILCS 5/2-407 (West

2014). Additionally, had the defendants truly believed that the Madison VAC was a

necessary party, they could have added the Madison VAC under section 2-405 of the

Code (735 ILCS 5/2-405 (West 2014)).            Thus, even if the Madison VAC were a

necessary party, the court should have granted Lavite the opportunity to amend his

complaint. Accordingly, we find that the court erred in its dismissal of count I, with

prejudice, when it failed to allow Lavite to amend his pleading.

¶ 27     The second basis given by the trial court for dismissal of count I was in two parts.

First, the court held that Lavite had no standing to seek a writ of mandamus. Second, the
                                             12
court determined that the actions taken by the defendants were discretionary judgments,

relying upon Hazen v. County of Peoria, 138 Ill. App. 3d 836, 485 N.E.2d 1325 (1985).

¶ 28   We first examine the issue of standing. Under section 2-619(a)(2), a defendant

may move for an involuntary dismissal where the plaintiff does not have legal capacity to

sue, or the defendant does not have the legal capacity to be sued. 735 ILCS 5/2-619(a)(2)

(West 2014). The doctrine of standing ensures that issues are raised only by those parties

who have a sufficient stake in the outcome of the controversy. Glisson v. City of Marion,

188 Ill. 2d 211, 221, 720 N.E.2d 1034, 1039 (1999). In ruling on the motion, the trial

court must interpret all pleadings and supporting documents in the light most favorable to

the nonmoving party. Borowiec v. Gateway 2000, Inc., 209 Ill. 2d 376, 383, 808 N.E.2d
957, 962 (2004). A section 2-619 motion to dismiss presents a question of law, and our

review is de novo. Robinson v. Toyota Motor Credit Corp., 201 Ill. 2d 403, 411, 775
N.E.2d 951, 957 (2002).

¶ 29   In this case, the trial court's dismissal based on standing highlights the conundrum

caused by the defendants' failure to comply with the statutory requirements for filing

combined motions to dismiss. During the August 26 hearing, counsel for the defendants

argued that section 2-615 applied to count I. Standing, however, is an issue raised

pursuant to section 2-619.     Regardless of the defendants' failure to recognize this

important distinction, we reiterate that the Act provides that "[t]he executive powers of

the commission shall be vested in a superintendent," and it is the superintendent who is

authorized to bring an action for mandamus where a county board fails to appropriate the

just and necessary sums needed to provide veteran assistance under the Act. 330 ILCS
                                         13
45/10, 2 (West 2014). We recognize that the action before us does not involve the

appropriation of funds, but there seems to be no distinction in the Act as to the ability of

the superintendent to enforce the multitude of rights available to the Madison VAC under

the Act.

¶ 30   In Ickes v. Board of Supervisors, the superintendent of the county veterans

commission and two tax payers filed an action for mandamus against the county board,

claiming the county had not appropriated the just and necessary sums to fund the benefits

needed to assist veterans pursuant to the Act. Ickes v. Board of Supervisors, 415 Ill. 557,

114 N.E.2d 669 (1953). In Makowicz v. County of Macon, the superintendent of the

county veterans commission brought a complaint for declaratory judgment on behalf of

the county VAC claiming that the authority to appoint and discharge employees of the

commission was not held by the county board. Makowicz v. County of Macon, 78 Ill. 2d
308, 399 N.E.2d 1302 (1980). In each of these cases, the commission was not a named

plaintiff, and our supreme court proceeded to determine the merits of the appeal.

Therefore, we hold that Lavite had standing to bring his complaint pursuant to the Act,

and count I should not have been involuntarily dismissed under section 2-619(a)(2).

¶ 31   Next, the trial court determined that count I sought a writ of mandamus "against

the defendants, public officials, who made discretionary judgments regarding the security

of County facilities, employees and members of the public using same."       Once again, it

is difficult for us to discern whether the court dismissed Lavite's complaint because the

plaintiff failed to state a cause of action upon which relief could be granted–thus

involving section 2-615 of the Code–or whether the dismissal was based on an
                                      14
affirmative matter under section 2-619(a)(9)–namely, the fact that Parente was

performing a discretionary act, thereby precluding an action for mandamus.

¶ 32   We begin our analysis with mandamus, generally. Mandamus is an extraordinary

remedy to enforce, as a matter of public right, "the performance of official duties by a

public officer where no exercise of discretion on his part is involved." Madden v.

Cronson, 114 Ill. 2d 504, 514, 501 N.E.2d 1267, 1272 (1986). "The writ provides

affirmative rather than prohibitory relief [citation] and can be used to compel the undoing

of an act [citation]." Noyola v. Board of Education, 179 Ill. 2d 121, 133, 688 N.E.2d 81,

86 (1997). Mandamus will lie where, as alleged here, public officials have failed or

refused to comply with requirements imposed by statute, provided that the requirements

for that writ have been satisfied. Noyola, 179 Ill. 2d at 132, 688 N.E.2d at 86.

¶ 33   Article 14 of the Code governs the procedures related to the filing of an action in

mandamus. 735 ILCS 5/14-101 et seq. (West 2014). Pursuant to section 14-101, an

action for mandamus shall be brought in the name of the person seeking the relief. 735

ILCS 5/14-101 (West 2014).          More importantly, the Code provides that "[t]he

proceedings for mandamus shall not be dismissed nor the relief denied because the

plaintiff may have another judicial remedy, even where such other remedy will afford

proper and sufficient relief; and amendments may be allowed as in other civil cases."

735 ILCS 5/14-108 (West 2014). Even where the plaintiff seeks the wrong remedy but

demonstrates an entitlement to relief, section 14-109 requires the court to allow the

plaintiff the opportunity to amend his pleadings. 735 ILCS 5/14-109 (West 2014). With

regard to civil cases, generally, section 2-616(a) of the Code allows for amendments to
                                             15
the pleadings. 735 ILCS 5/2-616(a) (West 2014). Specifically, "[a]t any time before

final judgment amendments may be allowed on just and reasonable terms, introducing

any party who ought to have been joined as plaintiff or defendant, dismissing any party,

changing the cause of action or defense or adding new causes of action or defenses." 735

ILCS 5/2-616(a) (West 2014). The purpose of allowing an amendment is to "enable the

plaintiff to sustain the claim for which it was intended to be brought or the defendant to

make a defense or assert a cross claim." 735 ILCS 5/2-616(a) (West 2014). Therefore,

even if the trial court had determined that count I was insufficient in seeking a remedy at

law, the court erred in its dismissal of count I, with prejudice, when it failed to allow

Lavite to amend his pleading.

¶ 34   Despite the extraordinary remedy allowed by such a writ, mandamus proceedings

are governed by the same pleading rules that apply to actions at law. Noyola, 179 Ill. 2d

at 133, 688 N.E.2d at 86. For a complaint seeking mandamus to withstand a challenge to

its legal sufficiency, it must allege facts that establish a clear right to the relief requested,

a clear duty of the respondent to act, and clear authority in the respondent to comply with

the writ. Noyola, 179 Ill. 2d at 133, 688 N.E.2d at 86. The defendants' motion to dismiss

merely concluded, as to count I, that "Plaintiff's Complaint does not state a cause of

action for mandamus."        At oral argument, the defendants insisted that count I be

dismissed pursuant to section 2-615. Indeed, section 2-615 allows for the dismissal of a

complaint where it is "substantially insufficient in law." 735 ILCS 5/2-615 (West 2014).

"In ruling on such a motion, a court must accept as true all well-pleaded facts in the

complaint, as well as any reasonable inferences that may arise from them." Kanerva v.
                                           16
Weems, 2014 IL 115811, ¶ 33, 13 N.E.3d 1228. "The critical inquiry is whether the

allegations of the complaint, when construed in the light most favorable to the plaintiff,

are sufficient to establish a cause of action upon which relief may be granted." Weems,

2014 IL 115811, ¶ 33, 13 N.E.3d 1228. "A cause of action should not be dismissed under

section 2-615 unless it is clearly apparent from the pleadings that no set of facts can be

proven that would entitle the plaintiff to recover." Weems, 2014 IL 115811, ¶ 33, 13
N.E.3d 1228. "Our review of an order granting a section 2-615 motion to dismiss is de

novo ***." Weems, 2014 IL 115811, ¶ 33, 13 N.E.3d 1228.

¶ 35   Therefore, we first consider whether the facts set forth in Lavite's complaint are

sufficient to establish a cause of action at law. The plaintiff alleged that he suffered a

medical emergency that required his hospitalization. He also alleged that Parente is the

county administrator of Madison County, Illinois. In his complaint, Lavite set forth the

obligation of the County to provide the Madison VAC with an office under section 10 of

the Act (330 ILCS 45/10 (West 2014)). Pursuant to section 10, the superintendent is in

charge of that office, which is to be used solely by the commission for carrying on its

work assisting veterans. Plaintiff further alleged that on March 20, 2015, Parente "issued

a directive to Bradley A. Lavite that he was not permitted to enter the Madison County

Administration Building." A copy of Parente's letter was attached as exhibit A. Lavite

requested that the court compel the defendants to allow him access to the Madison VAC

office, located in the administration building.   Without being allowed to access the

Madison VAC office, Lavite claimed he was unable to carry on his duties as the VAC

superintendent.
                                           17
¶ 36   The defendants did not answer the complaint, opting instead to file a motion to

dismiss.   Nevertheless, during oral argument, there was a great deal of discussion

regarding the reasoning used by Parente in denying Lavite access to the administration

building. The defendants excused Parente's conduct based upon his obligation to protect

the public. The plaintiff's complaint, however, said nothing about potential harm to the

public. In fact, the pleading is devoid of any mention that Parente's actions were taken

for the "security of County facilities," as indicated by the court's order. The allegations in

the pleadings are the only matters that the court is to consider in ruling on a section 2-615

motion. Illinois Graphics Co. v. Nickum, 159 Ill. 2d 469, 485, 639 N.E.2d 1282, 1289

(1994). The trial court obviously considered facts outside of the plaintiff's pleading,

which was improper under a section 2-615 motion to dismiss.               Therefore, having

reviewed the allegations of Lavite's complaint in the light most favorable to plaintiff, we

believe the court erred in dismissing count I under section 2-615, where it considered

factual matters outside of the pleadings.

¶ 37   We next consider whether the trial court properly dismissed count I of Lavite's

complaint pursuant to section 2-619 (735 ILCS 5/2-619 (West 2014)).                As noted

previously, a motion to dismiss under section 2-615 differs significantly from a motion

for involuntary dismissal under section 2-619. Becker v. Zellner, 292 Ill. App. 3d 116,

122, 684 N.E.2d 1378, 1383 (1997). "A significant difference between the two motions

is that a section 2-615 motion is based on the pleadings rather than on the underlying

facts." Cwikla v. Sheir, 345 Ill. App. 3d 23, 29, 801 N.E.2d 1103, 1109 (2003). A

section 2-619 motion, however, admits the legal sufficiency of the complaint but asserts
                                         18
an affirmative defense or other matter that avoids or defeats the claim. Becker, 292 Ill.

App. 3d at 122, 684 N.E.2d at 1383. In other words, the motion assumes that a cause of

action has been stated but then "raises defects, defenses or other affirmative matter which

appears on the face of the complaint or is established by external submissions which act

to defeat the plaintiff's claim." Neppl v. Murphy, 316 Ill. App. 3d 581, 584, 736 N.E.2d
1174, 1178 (2000).     A section 2-619 proceeding enables the court to dismiss the

complaint after considering issues of law or easily proved issues of fact. Neppl, 316 Ill.

App. 3d at 585, 736 N.E.2d at 1179. In a hearing on a section 2-619 motion, the court

may go outside of the pleadings, as the parties are allowed to introduce proof denying the

facts alleged in the plaintiff's complaint, including affidavits and other forms of

competent evidence. 735 ILCS 5/2-619 (West 2014).

¶ 38   In ruling that the actions of the defendants were discretionary, the court cited to

Hazen v. County of Peoria, 138 Ill. App. 3d 836, 485 N.E.2d 1325 (1985). In Hazen, the

Veterans Assistance Commission of Peoria County (Peoria VAC) and its supervisor filed

a petition for mandamus and injunctions to compel the Peoria County Board to impose a

tax rate that would raise the funds requested by the Peoria VAC to carry out the purposes

of the Act. The Peoria County Board's authorization of a lower tax rate meant the Peoria

VAC was still eligible to qualify for State funds that would supplement the local funds

for public aid purposes. The county board directed the Peoria VAC to comply with the

rules and regulations of the Department of Public Aid so that the remainder of the funds

needed by the Peoria VAC could be obtained from the State. Hazen, 138 Ill. App. 3d at

838-39, 485 N.E.2d at 1327-28.        The defendants counterclaimed for a declaratory
                                           19
judgment and for an injunction or a writ of mandamus to require the plaintiffs to comply

with the Public Aid Code (Ill. Rev. Stat. 1983, ch. 23, ¶ 12-21.13). In Hazen, the facts

were not in dispute.      The issue was whether the Peoria County Board's conduct

constituted a discretionary act, thereby precluding an action for mandamus, as it is a well-

settled rule of law that mandamus will not lie to compel the performance of an official

duty in a particular manner where the exercise of judgment or discretion is involved.

Hazen, 138 Ill. App. 3d at 839, 485 N.E.2d at 1328. After a hearing involving the merits

of the case, the court granted the defendants' petition for mandamus and for an injunction.

There was no discussion regarding "necessary parties" or "standing." Rather, Hazen is a

case where the court decided the issues raised by the pleadings and the evidence and

entered judgment.

¶ 39   The procedural posture in Hazen is far different than the status of the pleadings

before the trial court in this case. In the case sub judice, the defendants did not file

responsive pleadings. Instead, the defendants filed a motion to dismiss the plaintiff's

complaint for failure to state a claim upon which relief could be granted. The defendants

attached to their motion an affidavit from Parente, which said nothing about the need to

act to protect the public safety. Instead, during argument on their motion, the defendants

offered only their argument that the action taken by Parente was a discretionary act. Not

a scintilla of credible evidence was proffered before the trial court in the form required by

the Code. Indeed, Parente may have had a reason to keep Lavite from entering the

administration building, but this was clearly a question of fact not properly raised by the

defendants' motion. There is nothing in the record to indicate that Parente's unilateral
                                         20
denial of Lavite's access to the administration building or the Madison VAC office was

performed for any reason other than that alleged by plaintiff in his complaint. At this

stage of the proceedings, the trial court erred in its determination that the defendants

made discretionary judgments regarding the security of county facilities.

¶ 40   Having fully considered the potential bases for the dismissal of count I pursuant to

sections 6-215 and 2-619, we vacate the trial court's order in its entirety and remand to

the trial court with instructions to deny the defendants' motion to dismiss.

¶ 41   We next address the court's order dismissing count II. In count II, Lavite alleged

that the defendants advised that they would not process payroll requests for the

superintendent's salary. Lavite sought an order of mandamus, directing the defendants to

process the Madison VAC's payroll requests covering his salary as the superintendent.

Section 10 of the Act directs the county board to appropriate such sums, upon

recommendation of the VAC and as approved by the county board, to properly

compensate the officers and employees who are required to administer the assistance

provided for in the Act. 330 ILCS 45/10 (West 2014). In the motion to dismiss count II,

the defendants conceded that payment of Lavite's salary was the function of the Madison

VAC, not the County. They attached an affidavit, executed by Parente, which stated in

pertinent part:

       "In Count II of Plaintiff's Complaint Plaintiff states that Defendants have advised

       that they will not process payroll requests for the Superintendent's salary. This

       allegation is false. The County has not and will not fail or refuse to process a

       payroll request from the Veterans Assistance Commission to the County to pay
                                         21
       Plaintiff's salary so long as the Veterans Assistance Commission has sufficient

       funds to pay the Superintendent's salary and forwards a proper payroll request to

       the County. The County pays Plaintiff's salary out of the Veterans Assistance

       Commission funds appropriated by the Madison County Board."

¶ 42   According to the affidavit, the defendants have affirmatively stated that they have

not, and will not, refuse to process a payroll request. Thus, there appears to be no actual

controversy between the parties at this time as to count II. After reviewing the record, we

find that count II was brought prematurely, as it does not present a concrete dispute

requiring a judicial decision. We affirm the trial court's decision to dismiss count II.

Nothing, however, would preclude Lavite from pursuing a remedy should an actual

controversy arise with regard to his compensation.

¶ 43   Finally, we direct our attention to count III, wherein the plaintiff sought payment

of attorney fees from the Madison VAC funds. The trial court identified several reasons

for its dismissal of this count with prejudice. First, as with count I, the trial court held

that the Madison VAC was a necessary party. In addition to the reasoning previously set

forth herein, it is noteworthy that attached to the plaintiff's complaint, as exhibit E, was a

"Resolution To Hire Attorney," dated April 10, 2015. This resolution authorized the

hiring of an attorney to represent Lavite and indicated as follows:

       "NOW THEREFORE BE IT RESOLVED, that the President is authorized to

       execute the attached retainer agreement with attorney Thomas W. Burkart Law

       Office to represent the interests of the Commission and its Superintendent in all


                                             22
       matters addressed in letters from Joseph Parente dated March 6 and April 6, 2015

       and the complaint that accompanied the latter."

Defendants' argument that Lavite lacked standing was nonsensical, as they claimed the

plaintiff "did not have a real interest in the funding of the VAC." That was not the issue.

As the executive officer, Lavite had the authority to represent the Madison VAC in its

efforts to have the attorney fees paid from Madison VAC funds. Therefore, we hold that

the Madison VAC was not a necessary party to the proceeding, as Lavite could

adequately protect the interests of the Madison VAC. Moreover, as before, even if the

Madison VAC was deemed a necessary party by the court or the defendants, the cause of

action should not have been dismissed, as the complaint could have been amended to add

the Madison VAC as a party-plaintiff or nominal defendant.

¶ 44   The court also dismissed count III, holding that the plaintiff had no standing to

seek mandamus under the Act for payment of attorney fees "where the VAC must first

submit the reimbursement request to the County for its review and approval." In reaching

its decision, the circuit court relied upon Veterans Assistance Comm'n v. County Board,

2015 IL App (3d) 130969. In light of our prior discussion regarding the issue of standing

and the aforementioned resolution attached to Lavite's complaint, we find that Lavite has

standing to bring this claim on behalf of the Madison VAC for payment of attorney fees.

¶ 45   Finally, we consider whether the Madison VAC was entitled to have its attorney

fees paid from the VAC funds that had already been appropriated, or whether the VAC

was subject to the County ordinances applicable to the expenditure of monies in excess of

$5000 and/or the competitive purchasing ordinance. The defendants, once again, alleged
                                          23
an affirmative matter in their attempt to dismiss count III. Therefore, we review the

court's dismissal pursuant to section 2-619(a)(9). 735 ILCS 5/2-619(a)(9) (West 2014).

¶ 46   In support of this argument, the defendants rely upon Veterans Assistance Comm'n

v. County Board, 274 Ill. App. 3d 32, 654 N.E.2d 219 (1995). In that case, the VAC

suggested benefit amounts for veterans at an amount different than those recommended

by the county board. 274 Ill. App. 3d at 34, 654 N.E.2d at 220-21. Additionally, the

VAC approved an annual superintendent salary of $46,000, but the board appropriated

only $23,700. 274 Ill. App. 3d at 34, 654 N.E.2d at 221. The county executive also

signed an order appointing the county auditor to oversee the distribution of money and

supplies to veterans, and then the board adopted a resolution that purported to amend

parts of the VAC's handbook that included the standards for determining need, veterans'

benefit levels, and VAC rules. 274 Ill. App. 3d at 34, 654 N.E.2d at 221. The trial court

ruled in favor of the county. 274 Ill. App. 3d at 34, 654 N.E.2d at 221. The appellate

court reversed and remanded. In doing so, the court held that section 9 of the Act "does

not empower the board to create rules that unilaterally alter veterans' benefit levels, VAC

salary levels or VAC rules." 274 Ill. App. 3d at 36, 654 N.E.2d at 222. The court further

explained, "Here, the board seeks to reduce benefits to veterans in need. If we were to

adopt defendants' assertion that section 9 gives the board supremacy over the VAC, we

would be granting the board the power to thwart the very purpose of the Act. This we

cannot do." 274 Ill. App. 3d at 37, 654 N.E.2d at 222-23.

¶ 47   Similarly, in this case, the Board seeks to impose oversight on the Madison VAC

by imposing its ordinances, which directly affect the operation of the commission. As in
                                           24
Veterans Assistance Comm'n v. County Board, this it cannot do. Therefore, we vacate

subparagraph b of the trial court's order relating to count III of Lavite's complaint, as the

County had already appropriated the funds for the Madison VAC and had no further right

to impose its ordinances on the Madison VAC in the selection of an attorney for Lavite.

¶ 48   Moreover, the defendants conceded that "Illinois law is clear that attorney's fees

for legal representation of a County Veterans Assistance Commission must be paid from

the Veterans Assistance Commission funds, not from the general fund of the County."

Here, the plaintiff's complaint alleges that the Board had approved a budget for the

Madison VAC, which included monies for the assistance to eligible veterans as well as

salaries and expenses needed to implement the purposes of the Act.                Therefore,

defendants' reliance on Hazen v. County of Peoria, 138 Ill. App. 3d 836, 485 N.E.2d
1325 (1985), is misplaced.

¶ 49   In Hazen, the VAC requested that its attorney be paid from county funds. There,

the court indicated that "the attorney for the VAC is not entitled to compensation from

general county funds but rather must be paid from VAC funds. This holding is consistent

with the decision of the Supreme Court of Illinois in Makowicz v. County of Macon

(1980), 78 Ill. 2d 308, 399 N.E.2d 1302, that the superintendent and other VAC

employees are employees of the VAC and not of the county board." Hazen, 138 Ill. App.
3d at 842, 485 N.E.2d at 1329-30.

¶ 50   Unlike the controversy in Hazen, the defendants concede their obligation to pay,

so long as the VAC has the necessary funding, and have only objected based on the

applicability of the ordinances. Therefore, we find there is no genuine issue of fact as to
                                            25
the payment of attorney fees. Thus, the court erred in dismissing count III. Accordingly,

we vacate that order and remand to the circuit court with instructions to deny the

defendants' motion to dismiss count III.

¶ 51                                  CONCLUSION

¶ 52   In conclusion, as to count I, we vacate the trial court's order in its entirety and

remand to the trial court with instructions to deny the defendants' motion to dismiss. As

to count II, the circuit court's order of dismissal is affirmed, as the claim was premature.

As to count III, we vacate the trial court's order and remand to the trial court with

instructions to enter an order denying the defendants' motion to dismiss.



¶ 53   Affirmed in part; vacated in part; and remanded with instructions.




                                            26
                                2016 IL App (5th) 150401
                                        NO. 5-15-0401
                                           IN THE
                          APPELLATE COURT OF ILLINOIS
                                    FIFTH DISTRICT

BRADLEY A. LAVITE, Superintendent         )     Appeal from the
of the Veterans Assistance Commission     )     Circuit Court of
of Madison County, Illinois,              )     Madison County.
                                          )
      Plaintiff-Appellant,                )
                                          )
v.                                        )     No. 15-MR-145
                                          )
ALAN J. DUNSTAN, Chairman of the          )
Madison County Board; JOSEPH D.           )
PARENTE, County Administrator of Madison  )
County, Illinois; THE MADISON COUNTY      )
BOARD; and JOHN D. LAKIN, Sheriff of      )
Madison County, Illinois,                 )     Honorable
                                          )     Stephen A. Stobbs,
      Defendants-Appellees.               )     Judge, presiding.
______________________________________________________________________________

Opinion Filed:         August 5, 2016
______________________________________________________________________________

Justices:           Honorable Judy L. Cates, J.

                  Honorable Melissa A. Chapman, J., and
                  Honorable Bruce D. Stewart, J.,
                  Concur
______________________________________________________________________________

Attorney          Thomas W. Burkart, Burkart Law Offices, 130 West State Street,
for               P.O. Box 447, Hamel, IL 62046
Appellant
__________________________________________________________________________

Attorneys         John L. Gilbert, Timothy C. Sansone, Sandberg, Phoenix & von Gontard,
for               P.C., 600 Washington Avenue, 15th Floor, St. Louis, MO 63101
Appellees         (attorneys for Alan J. Dunstan, Madison County Board, and Joseph D.
                  Parente); Heidi L. Eckert, Lowenbaum Law, 222 South Central Avenue,
                  Suite 900, Clayton, MO 63105 (attorney for John D. Lakin)
__________________________________________________________________________